 In the Matter of THE INGALLS SHIPBUILDINGCORPORATION,EMPLOYERandTECHNICALENGINEERS, ARCHITECTS AND DRAFTSMEN'S UNION,LOCAL 127, AFL,PETITIONERCase No. 15-R-1863.-Decided April 14, 1947Mr. D. W. Strickland,of Birmingham,Ala., andMessrs. Charles S.Mitchell, J. Paul Keefe,and W. R.Guest,all of Pascagoula,Miss., forthe Employer.Mr. Franklyn G. Bebee,of Washington, D. C., for thePetitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Pas-cagoula, Mississippi, on November 26, 1946, before Jerome A. Reiner,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed. Several motionsto dismiss made by the Employer were referred to the Board for deter-mination and, for reasons appearing in Section IV,infra,are herebydenied.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThe Ingalls Shipbuilding Corporation, a wholly-owned subsidiaryof IngallsIronworks Company, is a Delaware corporationmaintainingits principal office in Birmingham, Alabama. The Employer operatestwo plants, which are engaged in the general shipbuildingbusiness, onelocated at Decatur, Alabama, and the other at Pascagoula,Mississippi.Only the latter plant is involved in this proceeding.The Pascagoula plant uses "principal" materials consistingof steel,machinery, pipe, etc.During the past 12-month period, the value ofsuch materials exceeded $10,000,000, of which approximately 95 per-cent originated from points outside the State of Mississippi.Thetitle to substantially all of these materials was vestedand remained in73 N. L.R. B., No 72.374 THE INGALLS SHIPBUILDING CORPORATION375the United States Maritime Commission. During the same period, theEmployer acquired title on its own behalf to plant equipment valuedat about $25,000, of which approximately 90 percent was received frompoints outside the State of Mississippi.The Employer's finished prod-ucts during this 12-month period, consisting of various types of cargoships, were valued in excess of $10,000,000; were legally delivered tothe United States Maritime Commission at Pascagoula, Mississippi;and apparently entered into interstate and foreign commerce.TheEmployer recently contracted with a Brazilian corporation for theconstruction of ships valued in excess of $10,000,000.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.'IT.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit comprised of various technical andengineering workers in the Employer's Pascagoula plant.Theseworkers are employed in the Engineering Division (Department 52),the Planning Department (Department 61), the Safety EngineeringDepartment (Department 66), the Material and Order ReallocationDepartment (Department 62), and the Shipfitting Department (De-partment 7).At the hearing the Employer moved to dismiss the petition on theground that the Petitioner had no jurisdiction to represent theseemployees, and further argued that, in general, these employees weremanagerial or confidential, and hence may not be properly includedin any unit for the purposes of collective bargaining.As hereinafterappears, we include no managerial, confidential or supervisory em-ployees in the unit found appropriate and, as we have repeatedly held,'Hatter of TheIngalls ShtpbuildingCorporation,67 N. L. R. B. 1194. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDtechnical employees are entitled to the protection of the Act and torepresentation by a labor organization of their own choosing.2Furthermore, the willingness of the petitioning union to representthe employees in question, and the employees' expression of consent,in designating such union, andnotany alleged jurisdictional or con-stitutional inability on the part of this union to represent these em-ployees, are the controlling considerations raider the Act.3TheEmployer's motion to dismiss is therefore denied.The Employer also moved to dismiss the petition on the groundthat some categories of employees sought by the Petitioner were in-volved in a case recently filed by Office Employees InternationalUnion, AFL,4 herein called the Office Employees, and in its briefalleges the existence of a jurisdictional dispute between the OfficeEmployees and the Petitioner with specific respect to three categories :the hull planners and engineering planners in Department 61, theentire Blueprint and File Section of Department 52, and the twoworkers comprising Department 62.Each of these disputed cate-gories is discussed,infra,and a finding made as to whether each istechnical or clerical, and consequently is to be included or excludedfrom the unit hereinafter found appropriate.Since these categoriesare "fringe" groups, we are satisfied that overlapping claims as totheir representation do not of themselves warrant the dismissal ofthe petition as to these groups.The parties agree to include, in any unit found appropriate, alldraftsmen working in the Mechanical Engineering, Electrical Engi-neering, and Hull Draftsman 5 Sections of Department 52. Theyalso agree to exclude certain clerical and supervisory employeesworking in the departments embraced by the petition.° They are indispute, however, as to all other categories of technical and engi-neering employees, as well as certain alleged supervisory personnel."The disputed categories and personnel are discussed below.Y See, e. g,Matter of Bethlehem Steel Company,65 N. L R B. 226.8Matter of Hall Level & Mannfactnrting Works,72 N L: R B 165, and cases cited ;MatterofHollywood Brands, Inc., 70 N, LR.B. 706,Matter of American Buff Company, 67N. L R B 473, and cases cited' Case No. 15-R-1849."Including the Ventilating and Air Conditioning and the Hull Draftsman branches° The excluded clerical employees are the material record clerks in Department 61 : andthe stenographer(Evelyn Roberts),the clerk(Juanita Rose),and the sales clerk (Gwen-dolyn Cox), these three working in Department 66. The supervisory employees excludedby agreement are listedinfra.,The Employer contends, as to some of these disputed categories and employees, thattheir inclusion in or exclusion from the office and clerical unit previously found appropriateby the Board in Case No. 15-R-1398 (67 N. L. it B 1194) is determinative of the issuesin the instant proceedingHowever, those particular inclusions and exclusions were agreedto by the Employer and the Office Employees in Case No. 15-R-1398. Furthermore, thereasons for agreement on particular categories do not appear on the record;mere inclusionor exclusion by agreement,of certain employees in an office and clerical unit is notIpso,factoconclusive of the issues in the instant case. THE INGALLS SHIPBUILDING CORPORATION377Field Engineers (Shipfitters) -Department 7 (Shipfitting Depart-ment) :In this section there are seven employees, without formaltitle,who are referred to by the Petitioner as "field engineers" andby the Employer as shipfitters.They work in close contact withother shipfitters in Department 7, giving lines and measurementsaboard ships in the process of construction and utilizing specializedinstruments, such as transits and levels, which are used generallyby engineers or skilled craftsmen.While previous knowledge ofsuch tools is not necessary, these field engineers become qualified fortheir present work either through experience acquired in the actualperformance of their duties over a period of time, or by attendanceat classes.The Employer contends that these employees belong in aunit of production and maintenance workers.However, the Em-ployer admitted at the hearing that their duties were technical andthat they were neither covered by any existing agreement nor beingrepresented by any labor organization.We are of the opinion thatthe seven field engineers or shipfitters perform work of a sufficientlytechnical nature to warrant their inclusion in the unit hereinafterfound appropriate.-Hull Planners-Department 61 (Planning Department) :Theseemployees, six in number, prepare schedules and requisitions in thesequence they are to be used in erection, assembly, or construction.They must be able to read blueprints and understand ship construc-tion, know weights, calculate assembly, and have knowledge of theover-all picture of construction.The- Employer argues that theseemployees are clerical.We find, however, that their work is of atechnical nature and shall include them in the appropriate unit.Engineering Planners-Department 61:Two workers in this cate-gory line up the sequence of work in the pipe or machine shop, andmust have a knowledge of the installation of machinery, pipes, andother small items used in ship construction.Like the hull planners,they must be familiar with blueprints and weights, as well as shipconstruction in general, and must be able to calculate assembly.TheEmployer does not specifically request their exclusion from the ap-propriate unit, and we shall include them in view of their status astechnicians.Test Engineers-Test Section of Department 52 (Engineering Divi-sion) :These engineers make various tests both in the shipyard andon sea trials to see that vessels perform the functions for which theywere constructed.These tests are made in accordance with certaintest agenda prepared by the Test Section and approved by either theMaritime Commission, the Navy Department, or the War Depart-ment.The Employer claims that these employees are confidential andmanagerial.Since they do not have access to confidential informa- 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion pertaining to labor relations, and perform technical work with-out any managerial discretion whatsoever, we shall include them inthe unit.Squad Leaders-Test Section of Department 52:Each squad leaderis in charge of a group of test engineers and assigns their work.Atthe same time, they work along with these engineers-doing the sametype of work, making tests, preparing test agenda, and making re-ports of work accomplished. The Employer would exclude them fromthe appropriate unit as supervisory.However, we are of the opinionthat they are comparable to "working foremen" and should be in-cluded, since they have no disciplinary authority nor power to makeeffective recommendations as to disciplinary action affecting employees.Data Takers-Test Section of Department 52:These employees ac-company the test engineers and squad leaders on sea trials, readingand listing name plates on various types of equipment and recordingnumbers read off engines.The Employer contends their duties arewholly clerical. Inasmuch as they work in very close cooperation withthe test engineers and squad leaders, helping to form a "team" in theperformance of the testing procedure, we shall also include the datatakers in the appropriate unit.8Blueprint and File Section-Hull Draftsman Section of Depart-ment 52:This section comprises blueprint trimmers,blueprint ma-chine operators, plan-file clerks, and vault clerk-some 15 workersin all.As new tracings come into the section they go to the chiefclerk, who checks the plans acid tracings and then passes them on tothe chief plan clerk.The latter puts them on a schedule and routesthem to the proper departments, which check the accuracy of the plansand return them to the chief plan clerk with distribution "blocks"filled out.The plan and file clerks then write up the distribution oncards and send the tracings to the blueprint room, where the blueprintmachine operators make the required number of copies and the blue-print trimmers cut clown the prints to the required size and make theproper folds in them.The trimmers work alongside the machineoperators during this process.The plans are subsequently returnedto the plan and file clerks for recording and distribution.The clerksalso keep records of any changes or alterations made in the prints andkeep them up to date in that respect, and maintain a daily report of allnew plans and alterations passing through their hands.The vaultclerk becomes the custodian of all tracings and keeps a record whichenables her to locate them when they are needed for use.She also filesall photographs of ships showing the monthly progress of construction.8Matter of De Lenin, CattierctCompany,72 NL R B 191,and cases cited,Matter ofWebsterManufacturing Company,69 N L R B 163 ,Matter of Moore Dry Dock Company,57 N. L R.B 1641 THE INGALLS SHIPBUILDING CORPORATION379The Employer contends that all employees in this section performduties of a purely clerical nature.With respect to the blueprintmachine operators and blueprint trimmers, we are of the opinion thatthese categories of employees are engaged in technical work requiringsome knowledge of blueprints and tracings and, furthermore, that thiswork is intimately related to that of the engineering and draftingemployees already included in the appropriate unit.°The plan-fileclerks and vault clerk perform essentially clerical work, but they workin such close proximity to the other employees of the Blueprint andFile Section, and under the same supervision, that a finding that theyhave common interests is inescapable.10Therefore, we shall includein the appropriate unit all employees of the Blueprint and File Sec-tion, with the exception of the chief clerk, whose supervisory statusis hereinafter discussed.Safety Engineer-Department 66 (Safety Engineering Depart-ment) :There are five safety engineers (or inspectors)" in this depart-ment.They travel throughout the yard, looking for hazards and un-safe working conditions, and make recommendations to the variousforemen regarding remedies and safeguards-which are usually fol-lowed.When accidents occur, they take statements from witnesses,record all pertinent data, and make reports to management Which areheavily relied upon in subsequent proceedings involving damageclaims.They have no authority, however, to settle such claims. Theyalso attend biweekly meetings of the plant safety committee, made upof supervisory employees, at which accidents and methods of pre-venting their recurrence are discussed.The Employer argues that,since they have access to its files on accident reports and employeedamage claims, as well as being closely connected with the adjustmentof these claims, they are confidential employees. It also contends thatthey act in a managerial capacity.Without passing upon these con-tentions, it is our opinion that the safety engineers are not technicalemployees.They are not required to have an engineering training orbackground, and it appears from the record that most of them hadno such qualifications before working for the Employer.Their workdoes not seem to call for any particular technical knowledge of theshipbuilding process or of particular types of machinery.We shall,therefore, exclude them from the appropriate unit.°SeeEdge Moor Iron, lyorbs, Inc,72 N L It B 1173See cases cited in footnote8, supra"The EmploNer argued that these employees were safety inspectors and had not beenspecifically requested by the Petitioner, since the petition referred only to safetyengineersIt appears trom the record that the workers involved have been referred to by both terms,and that their working caps were inscribed "safety engineer " It is obvious that these arethe employees sought by the PetitionerWe are of the opinion that the alleged distinctioniswithout merit 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDDepartment 69 (Material and Order Reallocation Department) :This department comprises two "requisition writers," 12 currently buttemporarily engaged in taking inventory of surplus materials and re-allocating them for future use on other construction jobs.They oc-casionally make requisitions of materials from blueprints and are ableto read such blueprints.It is the Employer's contention that they areclerical employees.While they must have knowledge of materialssuch as steel, machinery, valves, fittings, etc.-knowledge which canbe derived only by experience on the job-it does not appear that theyexercise any judgment as to quality or condition of the materials theyhandle.Their duties seem to be roughly comparable to those of thematerial record clerks in the Planning Department (Department 61),whom the parties have agreed to exclude as clerical.Furthermore,the knowledge the "requisition writers" obtain on the job is no moreextensive or specialized than comparable knowledge gained by otherproduction and maintenance workers.We are of the opinion thatthese two employees are primarily clerical and, since they do not workin close contact with any group of technical workers, we shall excludethem from the appropriate unit._Supervisory employeesThe parties agree to exclude from the appropriate unit the follow-ing employees because of their supervisory status : The assistant hullsupervisor in Department 7 (W. T. Johnson) ; the supervisor of De-partment 61 (Broock) ; the chief hull planner in Department 61(Cooper J. Roberts) ; the supervisor of the Test Section in Department52 (C. M. Leavitt) ; the chief hull draftsman in the Hull DraftsmanSection of Department 52 (S. M. Bebler) ; the chief mechanical engi-neer in the Mechanical Engineering Section of Department 52 (R. S.Ford) ; the chief of the Electrical Engineering Section of Department52 (F. A. Cicatella) ; and the assistant to the executive vice-presidentand supervisor of Department 66 (G. A. Winter).The inclusionwithin the unit of the squad leader in the Hull Draftsman Section ofDepartment 52 (Leach) was not contested by the Employer.Disputearose as to the alleged supervisory status of the employees hereinafterdiscussed, the Employer claiming that they should be excluded fromthe appropriate unit.Marshallis one of the two engineering planners in Department 61(Planning Department).The duties of these workers have alreadybeen described; both of these employees do the entire work of thesection, work together, and turn out about the same amount of work.Marshall gives orders and assignments to the other engineering plan-12Jullian and Atkinson. THE INGALLS SHIPBUILDING CORPORATION381ner, Crawford Dees, but has never disciplined him, and apparentlyno one ever informed Dees that Marshall has such disciplinary au-thority over him.No evidence was adduced to show that Marshallhas made effective recommendations with respect to change in anyemployee's status.Marshall's position is not comparable to the cor-responding job of chief hull planner in the same department, inas-much as the latter has six employees under him, spends only 10 to15 percent of his time doing the same type of work as his subordinates,and attends weekly production policy meetings.Absent any evidencethatMarshall has supervisory authority, it is our opinion that hisresponsibility for the performance of work in such a small sectioncomprising only one other employee, is not of such a nature as toconfer true supervisory status.We shall, therefore, include him inthe appropriate unit.A. C. Leighis the chief of Department 52 (Engineering Division).He is the highest ranking official in the.department; the parties agreethat the chiefs of the four sections under Leigh's supervision are them-selves supervisory employees; and the Petitioner makes no specificclaim for him. Therefore, we shall exclude Leigh from the appropriateunit.Fred Pardoeis classified as a squad leader in charge of the Ventilat-ing and Air Conditioning Division of the Hull Draftsman Section(Department 52).He assigns and lays out the work for the drafts-men and reviews their results. Part of the time, he works along withthem, performing similar work, but he has other and more importantduties, such as reviewing test agenda and negotiating and correspond-ing with the Maritime Commission and with design agents in con-nection with changes in construction design involving ventilation andair conditioning.He apparently does not have the right to hire anddischarge, but he does have the right to review the qualifications ofany persons assigned to his section and he may make effective recom-mendations for pay increases and other matters.His salary is con-siderably higher than that of the draftsmen in the section.We areof the opinion that he is a supervisory employee and should be excludedfrom the appropriate unit.Terril Heidelbergis the chief clerk of the Blueprint and File Sec-tion (Department 52), which comprises approximately 15 employees.He is responsible for the efficient operation of the section.While hehas never been told by higher management that he had the authorityto hire, discharge or recommend changes in the status of employees,it appears that on occasions he has been consulted by the chief hulldraftsman as to employee transfers within the Hull Draftsman Sec-tion and that his (Heidelberg's) recommendations were followed. Inaddition, the chief of the Engineering Division has asked his opinion 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDeon various employees and acted favorably on such recommendations.The chief of the Engineering Division testified at the hearing thatHeidelberg had the right to make effective recommendations.Heidel-berg's position in the administrative heirarchy of the EngineeringDivision is parallel to that of Pardoe, whom we have found to be super-visory, and that of Bebler, whom the parties agree is supervisory. Inview of all the facts, we find that Heidelberg is a supervisory employee,and we shall exclude him from the appropriate unit.Hubert W. Green, Jr.,the chief blueprint machine operator in theBlueprint and Fil(; Section, reports directly to Heidelberg.He isresponsible for the output and appearance of the blueprint room com-prising four blueprint trimmers and one other blueprint machine op-erator.However, he works on the machine and does not appear tohave any supervisory authority, having a status comparable to thatof "working foremen."We shall include him in the appropriate unit.We find that all employees of the Employer engaged in technicaland engineering work at its Pascagoula, Mississippi, plant, includ-ing the seven engineers (or shipfitters) in Department 7; the hullplanners and the two engineering planners 13 in Department 61; alldraftsmen in the Mechanical Engineering, Electrical Engineering,and Hull Draftsman 14 Sections of Department 52'; the test engineers,squad leaders, and data takers in the Test Section of Department 52;and all blueprint trmuners, blueprint machine operators,11 plan-fileclerks and vault clerks in the Blueprint and File Section of Depart-ment 52; but excluding the safety engineers (or inspectors) in De-partment 66; all clerical employees; and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action," constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with The Ingalls Shipbuilding Cor-poration, Pascagoula, Mississippi, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fifteenth Region, acting in this hat-ter as agent for the National Labor Relations Board, and subject toSections 203.55 and 203.56, of National Labor Relations Board Rules"Dees and Marshall.'i Includingthe Ventilatingand Air Conditioning and the Hull Draftsman branches15 Including Hubert W. Green, Jr.16 IncludingA C Leigh, TiedPaidoe, and Terril Heidelberg. THE INGALLS SHIPBUILDING CORPORATION383and Regulations-Series 4, among the employees in the unit foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-,selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether ornot they desire to be represented by Technical Engineers, Architectsand Draftsmen's Union, Local 127, AFL, for the purposes of collectivebargaining.MR. JOHN M. HOUSTON took no part in the consideration of theabove Decision and Direction of Election.739926-47-voI 73-26